Endicott, J.
It is the duty of towns to repair their highways, and they have the right to raise money for that purpose, and to pay those who have performed labor thereon. In this case, the plaintiff had worked on the highways in Holliston; and the town could properly vote to pay him for the labor of which it had received the benefit. It is true the labor was done under the -direction of one of the selectmen, who was also surveyor of highways, and not under the direction of the board of selectmen, as required by the St. of 1877, c. 58. But that statute merely places the surveyors of highways under the direction of the selectmen, in regard to the manner of expending the money voted for the repair of highways. It does not limit the powers of a town itself to pay those who have performed labor in such repair, although not performed as contemplated by the statute. It is to be presumed that the town meeting determined that it was just and equitable that the labor performed by the plaintiff for the benefit of the town should be paid for by the town, and we cannot revise that decision. Friend v. Gilbert, 108 Mass. 408. Hall v. Holden, 116 Mass. 172.
Judgment for full amount.